 282DECISIONS OF NATIONAL-LABOR RELATIONS BOARDsome were carried on in the presence of supervisors, who raised noobjection to their conduct.Under these circumstances, we find thatthe conduct of Game and Newsome tended to prevent a choice ofrepresentatives in a free atmosphere.We are also convinced that, even though the supervisors were atsome distance from the actual polling place, and apparently saidnothing calculated to restrain or coerce the employees, their presencein the area where the employees were gathered while waiting to votetended to interfere with the employees' freedom of choice of a bargain-ing agent.In particular, we regard as improper Galloway's conductin walking back and forth in the space which the employees were re-quired to traverse to go to the polling place.In view of the above findings, we believe that the purposes of theAct will best be effectuated by setting the election aside.When theRegional Director advises the Board that the circumstances permitthe free choice of a bargaining representative, we shall direct that anew election be held among the employees concerned.OrderIT IS HEREBY ORDERED that the election held on April 6, 1951, amongthe employees of Belk's Department Store of Savannah, Georgia, Inc.,be, and it hereby is, set aside.STANDARD OIL COMPANY (INDIANA)andCENTRAL STATES PETROLEUMUNION LOCAL 115, AFFILIATED WITH CENTRAL STATES PETROLEUMUNION9 NATIONAL,1 PETITIONER.Case. No. 14-RC-1620.February25, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Milton O. Talent, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.1The name of the Petitioner appears as amended at the hearing.2 The hearing officer reserved for Board decisionthe Employer's motion to dismiss thepetition on the groundthat the allegedunit was inappropriatein thatitpurported toinclude confidential employees.We find no merit in this motion and it is hereby denied.98 NLRB No. 34. STANDARD OIL COMPANY (INDIANA)2833.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner and the Employer stipulated that the followingunit is appropriate for collective bargaining :All office and clerical employees at the Employer's Wood River,Illinois, refinery, excluding all other employees, confidential em-ployees,3 guards, professional employees, and supervisors as definedin the Act.The parties disagree however as to whether certain employeesshould be excluded from the unit as confidential employees withinthe meaning of Board decisions.Specifically, the Petitioner wouldinclude, and the Employer would exclude, certain named employeeswho perform secretarial, stenographic, or clerical services for divi-sion superintendents and three employees in the industrial relationsdivision.Secretary, stenographer, or clerk to division superintendents :4The record discloses that the division superintendents, among otherthings, assist top management in the negotiation of collective bar-gaining contracts; occasionally attend bargaining sessions; makerecommendations concerning union contract proposals; suggest con-tract revisions and proposals; furnish top management with requestedinformation necessary in the negotiation and administration of col-lective bargaining agreements; adjust grievances; and bargain withthe Petitioner as employer representatives during the term of thecollective agreement concerning matters not specifically coveredtherein and sign the concluded supplementary agreements.We findthat the division superintendents exercise managerial functions in thefield of labor relations and that the employees involved herein whoact in a confidential capacity, performing secretarial, stenographic,and clerical services for them are confidential employees.We shalltherefore exclude them from the unit.Employees in the industrial relations division:It appears that one disputed employee, Gloria Galeaz, performsthe same confidential services as employee Emerick, whom the partieshave agreed to exclude.We shall therefore also exclude Galeaz.The other two employees in dispute are B. Bosich and TheresaRoberts.The record discloses that Bosich is a clerk in the plans' In agreement with the parties,we shall exclude Josephine Stahoviak,secretary to therefinery manager,and D. Emerick,secretary,industrial relations division, as confidentialemployees,and Walter,.J Blakeley,who we find has supervisory and confidential functions.4Mary E. Claussen,secretary,officemanager;Helen Stevenson,stenographer, chiefengineer;Joy Wolff,clerk, superintendent mechanical division;Bonnie Grammer, stenog-rapher,superintendent heavy oils division;:MaryHenkhaus,stenographer,superintendentlight oils division,Norman Elrod,secretary,chief chemist. 284DECISIONSOF NATIONALLABOR RELATIONS BOARDand benefit, personnelsection ofthe industrialrelationsdivision, andmerelyhas accessto information concerning the hiring of employees,the administration of various benefit plans, and line supervisors' re-ports of employees' job performance which have promotional im-portance.Roberts is a stenographer in the safety section which ad-visesmanagement on safety programs and handles workmen's com-pensation claims and related matters.We find that, as Bosich andRoberts do not assist or act in a confidential capacity to persons whoformulate and effectuate labor relations policy, they are not confi-dential employees within the Board's definition of the term.5Ac-cordingly, we shall include them in the unit.We find that all office and clerical employees at the Employer'sWood River, Illinois, refinery, excluding all other employees, con-fidential employees, guards, and professional employees, and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6 Cf.Minnesota and OntarioPaper Co.,92 NLRB 711, 712-713;PhillipsOil Company,91 NLRB 534, 538-539. The Employerwould also exclude as confidential certain otherpositionsnot now fillednor intended to befilled in thenear future.We find it unnecessaryto make any determination with respectto these positions.INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION ANDLOCAL 19, INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'SUNIONandCLARENCE PURNELL AND ALBERT G. CRUMWATERFRONT EMPLOYERS OF WASHINGTON, AND ITS EMPLOYER MEMBERSandALBERT G. CRUM AND CLARENCE PURNELLLUCKENBACH STEAMSHIP COMPANY, INC.andCLARENCE PURNELLALASKA STEAMSHIP COMPANYandCLARENCE PURNELLROTHSCHILD-INTERNATIONAL STEVEDORING COMPANYandCLARENCEPURNELLALASKA TERMINAL AND STEVEDORINGCo.andCLARENCEPURNELLTAIT STEVEDORING CO., INC.andCLARENCE PURNELL.CasesNos.19-CB-38,19-CB-69, 19-CA-2920,19-CA-299, 19-CA-227, 19-CA-098, 19-CA-230, 19-CA-256, and 19-CA-257.Febriwry 26, 1952Decision and OrderOn April 6, 1951, Trial Examiner Thomas S. Wilson issued hisIntermediate Report finding,inter alia,that the Respondent Water-*See Notice to Show Cause,101 NLRB No.53, and Supplemental Decision and OrderAmending and Clarifying Certain Findings in the Decision and Order of February 26,1952, 101 NLRB No. 151.98 NLRB No. 44.